831 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wade A. SCOTT, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 87-5441.
United States Court of Appeals, Sixth Circuit.
Oct. 28, 1987.

Before:  NATHANIEL R. JONES, RALPH B. GUY, Jr., and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this action to obtain judicial review of a decision of the Merit Systems Protection Board.  The district court dismissed the action for want of timely filing and for failure of plaintiff to respond to a motion to dismiss or for summary judgment.  This appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the district court's order of March 27, 1987, granting the motion to dismiss.  Rule 9(b)(5), Rules of the Sixth Circuit.